PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,175,232
Issue Date: November 16, 2021
Application No. 16/225,786
Filing or 371(c) Date: December 19, 2018
Attorney Docket No. LAR-19274-1
For: STANDOFF ULTRA-COMPACT MICRO-RAMAN SENSOR


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.322 which is being properly treated as a petition under 37 CFR 1.182, filed, December 7, 2021, to correct the name of inventor “M. Nural Abedin” to –M. Nurul Abedin--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s deposit account.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions